Case 1:20-cv-04408-BMC Document 8-2 Filed 11/01/20 Page 1 of 1 PagelD #: 48

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

nr anit tes Reece ar cscnasaescmes menemennn ents Becnee ee a, eel Xx
JAY WINEGARD, on behalf of himself and all
others similarly situated,
CERTIFICATE OF DEFAULT
Plaintiff(s),
Case No.: 1:20-cv-04408-BMC
-against-
WARRIOR CUSTOM GOLF, INC.
d/b/a www.warriorcustomgolf.com,
Defendant(s).
acpiiesc er eaeacanScma pment ecemme RE cenonempmeNeceaeS x

I, DOUGLAS C. PALMER, Clerk of the United States District Court for the Eastern
District of New York, do hereby certify that this action was commenced on September 19, 2020
with the filing of a Summons and Complaint, a copy of the Summons and Complaint was served

on Defendant(s) WARRIOR CUSTOM GOLF, INC. d/b/a www.warriorcustomgolf.com, by

 

personally serving on September 24, 2020 at 01:10 pm at 15 Mason, Irvine, CA 92618 by
Jacqueline Lorati, and proof of service was therefore filed on September 25, 2020, Doc. # 6.

I further certify that the docket entries indicate that the Defendant(s) has not filed an
Answer or otherwise moved with respect to the complaint herein. The default of the Defendant(s)

is/are hereby noted.

Dated: New York, New York
, 2020 DOUGLAS C. PALMER
Clerk of Court

By:

 

Deputy Clerk
